Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority to 16246212 which is a Continuation-in-part of 15/788656 where 15/788656 claims priority to provisional applications 62/410063 and 62/550185. As indicated in the Non-Final Office Action mailed on November 27, 2020, the original claims of the instant application are not supported by 62/410063 and 62/550185 but are supported by 15/788656. Thus, the effective filing date for the purpose of applying prior art is October 19, 2017, which is the filing date of 15/788656. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 requires mixing a plurality of hair coloring colors to obtain a custom mixture, dividing the custom mixture into two portions, where the first portion is mixed with peroxide and applied to a client’s hair and the second portion is enclosed in a container and given to the client. However, the original disclosure does not provide support for this combination of steps. Applicant alleges support for all of these steps is found in paragraph 5 of page 2 of provisional application; however, this paragraph does not provide the aforementioned language as recited in the claims. Instead, paragraph 5 explains that vials are placed in a holder, this being done at the same time the colorist is blending the client’s color for their color service. The “client’s color for their color service” is not defined as a mixture of a plurality of hair coloring colors (without the peroxide mixed in) and could instead refer to the process of placing the vials on the holder occurring while the stylist is preparing the mixture of dye and peroxide to color the client’s hair. Paragraph 5, then states “Next the colorist will mix the client’s hair color formula and transfer a small amount into the color vial” where this language does not require the hair color formula be a plurality of hair coloring colors (a single color could be stirred/mixed, an enhancer or other non-coloring composition could be mixed with a single color, etc.), nor does it require a portion remain and that such a remaining portion be mixed with peroxide and applied to the client’s hair. If a portion of the hair color formula remains any number of things could be done (e.g. it could be discarded, applied to another client, packaged in additional vials or other containers for later use, etc.), the 
Similar language is also found in provisional application 62/550185 (See page 3 lines 3-14,  “the colorist placing the plastic vials” “into the test tube type holder”… “this can be conveniently done at the same time or before the colorist is blending the client’s color for their color service”…. “mix the client’s hair color formula and transfer a small amount into the color vial”). Thus, provisional application 62/550185 has the same deficiencies. 
Application 15/788656 makes no mention of dividing the custom mixture into two portions, where the first portion is mixed with peroxide and applied to a client’s hair and the second portion is enclosed in a container and given to the client, as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13, 15, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 5-6 recite a “unitary container” where it is unclear if this container is the same or different from the container recited in claim 1. 
Claim 5 recites the limitation "the packaged quantity" in lines1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-12 recites the limitation "the separate packaged quantity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gayton et al. (US 20080041739).
Regarding claim 1, Gayton et al. discloses a method of hair color retouching comprising: mixing a plurality of hair coloring colors customized for a client’s hair to obtain a customized mixture, mixing the custom mixture with peroxide and applying it to the client’s hair and enclosing the custom mixture in a container (Refer to Figure 7 and paragraph 0042) and providing the container to the client (Refer to paragraphs 0004-0007 and 0015). Gayton et al. dislcose the salon client has had professional hair color applied (Refer to paragraphs 0015 and 0007) where the hair color is a color formulation of various colors (Refer to paragraphs 0005, 0007 and examples where more than one color is used, per paragraphs 0011 and 0049) is mixed with peroxide to form the hair dye which is applied to the user during the salon service. Gayton et al. also disclose  providing the same color formulation applied during the salon visit (Refer to paragraph 

Regarding claim 5, Gayton et al. disclose the packaged quantity of the customized mixture (22, Refer to Figure 7 where 22 must be the same hair coloring mixture applied during the salon service) of hair coloring colors and the packaged quantity of peroxide (24) are provided to the client in separate compartments in a unitary container (Refer to Figure 7). 
Regarding claims 7, 9 and 11, Gayton et al. disclose the separate packaged quantity of the customized mixture in a packaged hair coloring kit including a mixing tool (Refer to paragraph 0042 which discloses the embodiment of Figure 7 provides a connecting ring 16 with a rupturable membrane 30 and the peroxide and color mixture are mixed in the connecting ring or the side walls 66, 68 are rupturable to allow the peroxide and color to mix; thus, the kit includes structures which permit mixing and act as a mixing tool). Alternatively, Gayton et al. provide another embodiment (Refer to Figure 1) which includes an optional mixing ball (20) contained in a chamber/portion of the container to assist in mixing the hair dye(s) and developer at the time of use (Refer to paragraph 0036 and 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gayton et al. such that the embodiment of Figure 7 include a mixing tool in the form of a mixing ball within the container as taught by the embodiment of Figure 1 of Gayton et al. in order to assist in mixing the compositions at the time of use.   

Regarding claims 14 and 15, Gayton et al. disclose the method is provided in exchange for receipt of remuneration by or for the client (Refer to paragraphs 0006-0007, 0015 and 0049). 
Regarding claim 19, Gayton et al. disclose the container comprises a unitary container, where step E (the enclosing step) comprises securing the second portion in the unitary container by a first removable seal (66 and/or portion of 64 corresponding with compartment housing 22) within a first compartment (compartment housing 22) in the unitary container, and the packaged quantity of peroxide (24) is secured by a second removable seal (68 and or portion of 64 corresponding with compartment housing 24) within a second compartment in the unitary container (Refer to Figure 7 and paragraph 0042).

Claims 2, 4, 6, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Gayton et al. in view of Lewis et al. (US 20110154583).
Regarding claim 2, Gayton et al. as modified above disclose the method of claim 1; however, Gayton et al. does not disclose the mixing step includes mixing the plurality of hair coloring colors with one or more color enhancers. It is well-known and common practice in the art for hair dye compositions to be provided with a color booster and/or for a color booster to be added/mixed with the hair dye composition at the time of use as evidenced by Lewis et al. (Refer to paragraph 0409-0410). The dyes in hair coloring compositions include direct dyes or oxidative dyes to which a color enhancing 
Regarding claim 4, the combination of Gayton et al. and Lewis et al. disclose the method of claim 2 above, Gayton et al. further disclose providing to the client a packaged quantity of peroxide (24, Refer to Figure 7 and paragraphs 0042, which explains 24 is the carrier composition, and 0009-0010 which state the carrier composition is peroxide).
Regarding claim 6, the combination of Gayton et al. and Lewis et al. disclose the method of claim 4 above, Gayton et al. further disclose the packaged quantity of the customized mixture (22, Refer to Figure 7 where 22 must be the same hair coloring mixture applied during the salon service) of hair coloring colors and the packaged quantity of peroxide (24) are provided to the client in separate compartments in a unitary container (Refer to Figure 7). 
.   

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Gayton et al. as evidenced by Wright-Frohnhoefer (US 20140090659).
Regarding claims 16-18, Gayton et al. as modified above disclose the hair coloring method of claims 7, 14 and 15; however, Gayton et al. are silent regarding the packaged coloring kit including instructions for use of the kit. It is conventional practice for such kits to included instructions for use thereof as demonstrated by Wright-. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over modified Gayton et al. in view of Wayne et al. (US 2008/0142032).
      Regarding claim 20, Gayton et al. as modified above disclose the hair coloring method of claim 19, wherein the first compartment is in a frist section of the unitary container and the second compartment is in a second section of the unitary container; however, Gayton et al. do not disclose the first section being removably secured to the second compartment and the second portion is further secured by a second removable seal providing a removable external surface of the first section of the unitary container.  The embodiment of Gayton et al. relied upon in the instant ground of rejection I depicted in Figure 7, where the compartments are side-by-side and are not removable from one another. Gayton et al. provides an alternative embodiment in Figure 9, where the compartments of each composition are stacked, one on top of the other, but this embodiment also fails to provide a removably coupled arrangement. However, it is well-known and conventional in the art for such unitary containers housing two compositions to be arranged in a removably stacked configuration as demonstrated by Wayne et al. per Figures 1-14. Wayne et al. disclose a hair dye kit and method of use thereof, where the unitary container storing the compositions is similar to that of Gayton et al. Wayne et al. teach the unitary container provides two sealed .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120180230 (Refer to paragraphs 0016, 0089 and 0091 and Tables 1-3) and US 20120180231 (Refer to paragraphs 0079, 0080, 0086 and Table 2) demonstrate it is well-known for hair color enhancers to be mixed with hair coloring/dye compositions 
NPL reference Leaf.tv demonstrates it is well known to add color enhancers, such as commercially available Arell Unred, to hair color prior to application to the hair (Refer to page 3, second paragraph “Mix Unred with your hair color before dyeing your hair as one option”)
NPL reference titled Redken Root Touchup Kit discloses a custom root-touch up kit provided by the hairstylist for use between salon visits where the hair color is “mixed by your stylist” (See line 1 under SO, WHAT IS ROOT FUSION EXACTLY?)
US 20080142030 is drawn to a root touch-up kit stacked compartments
US 20150021356 demonstrates it is well-known and common practice for a plurality of hair coloring/dye composition to be mixed together to form an 
US 5647481 and US 7377383 each provide a stacked two compartment unitary container where each compartment has a removable seal and hair dye is stored in one compartment while peroxide/developer is stored in the other compartment

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799